DETAILED ACTION
Regarding Claims 2-3, 6, 8, 17-18, 21, 28, 31-32, 35 and 42. Cancelled.
Claim Rejections - 35 USC § 112
1.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 03/25/2021.
Allowable Subject Matter
Claims 1, 4-5, 7, 9-16, 19-20, 22-27, 29-30, 33-34, 36-41 and 43 are allowed. Specifically, the independent Claims 1, 16 and 30 are allowed over the prior arts. The dependent Claims (4-5, 7, 9-15), (19-20, 22-27, 29) and (33-34, 36-41, 43) are allowed due to their dependencies to said independent Claims, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

          Regarding Claim 1. Though the prior arts teach an apparatus for identifying and measuring individual radiation particles comprising:
a radiation detector configured to receive a plurality of individual radiation particles and generate detector output data in the form of a stream of digital samples, the detector output data comprising a plurality of individual pulse signals corresponding to the individual radiation particles, some of which are overlapping, each of the individual pulse signals having a pulse shape with a rising edge and a falling edge above a baseline; and



the prior arts do not further teach or suggest a combination, including the processing circuit is further configured to transform the detector output using the following operation:
          y(k)=y(k-1) + x(k) - x(k-1)(e-a+e-b) + x(k-2)e-a e-b)
where:
          x(n) is a value of the received detector output data stream at sample ‘n’,
          a,b determine the falling and rising edges of the pulse shape with a double exponential waveform, and

The independent Claims 16 and 30 are allowed due to including the same allowable subject matter as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HYUN D PARK/Primary Examiner, Art Unit 2865